In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0275V
                                     Filed: January 7, 2016
                                          Unpublished

****************************
MAUREEN MCGRATH,                        *
                                        *
                    Petitioner,         *      Damages Decision Based on Proffer;
                                        *      Tetanus, Diphtheria, Pertussis (“Tdap”)
                                        *      Vaccine; Shoulder Injury Related to
SECRETARY OF HEALTH                     *      Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Isaiah Kalinowski, Maglio Christopher Toale, PA, Washington, DC, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On March 17, 2015, Maureen McGrath filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered “injuries resulting from
adverse effects” of her August 28, 2012 Tdap vaccination, including a tendon tear, and
left shoulder pain. Petition at 1, ¶¶ 3, 7. The case was assigned to the Special
Processing Unit (“SPU”) of the Office of Special Masters.

        On August 11, 2015, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a Shoulder Injury Related to Vaccine Administration (“SIRVA”). On
January 7, 2016, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $82,438.44 in actual and projected pain and
suffering and $2,561.56 in past unreimbursable expenses for a total award of
$85,000.00. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Additionally, petitioner’s counsel filed a notice reiterating that
petitioner accepts respondent’s proffer. (ECF 31). Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner $82,438.44 in actual and projected pain and suffering and $2,561.56 in
past unreimbursable expenses for a lump sum payment of $85,000.00 in the form
of a check payable to petitioner, Maureen McGrath. This amount represents
compensation for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.2

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




2 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
            Case 1:15-vv-00275-UNJ Document 30 Filed 01/07/16 Page 1 of 2



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
MAUREEN MCGRATH,                           )
                                          )
                  Petitioner,             )
                                          )   No. 15-275
 v.                                       )   Chief Special Master Dorsey
                                          )
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
                  Respondent.             )
__________________________________________)

                        RESPONDENT’S PROFFER OF DAMAGES

I.     Items of Compensation

       For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report filed on August 10, 2015.

       A.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $82,438.44 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to his vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $2,561.56. Petitioner agrees.

       C.       Lost Wages

       The parties agree that based upon the evidence of record, petitioner’s vaccine-related

injury has not impaired her earning capacity. Therefore, respondent proffers that petitioner



                                                1
          Case 1:15-vv-00275-UNJ Document 30 Filed 01/07/16 Page 2 of 2



should be awarded no lost future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-

15(a)(3)(A). Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $85,000.00 in the form of a check payable to petitioner. 1 This

amount accounts for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which

petitioner would be entitled.


                                             Respectfully submitted,

                                             BENJAMIN C. MIZER
                                             Principal Deputy Assistant Attorney General

                                             RUPA BHATTACHARYYA
                                             Director
                                             Torts Branch, Civil Division

                                             VINCENT J. MATANOSKI
                                             Deputy Director
                                             Tort Branch, Civil Division

                                             ALTHEA W. DAVIS
                                             Senior Trial Counsel
                                             Torts Branch, Civil Division

                                             s/ Alexis B. Babcock
                                             ALEXIS B. BABCOCK
                                             Senior Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
Dated: January 7, 2016                       Telephone: (202) 616-7678




1
 Should petitioner die before the entry of judgment, the parties reserve the right to move the
court for appropriate relief. In particular, respondent would oppose any award for future pain
and suffering.
                                                   2